DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species

    PNG
    media_image1.png
    359
    957
    media_image1.png
    Greyscale

in the reply filed on 11/22/2021 is acknowledged. Claims 1, 3, 5-10, 12-15, 19 and 23-28 are readable thereon.
Status of the claims
Claims 1, 3, 5-15, 19, 23-28 are pending. Claim 11 is withdrawn as not drawn to the elected species. Claims 1, 3, 5-10, 12-15, 19 and 23-28 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Subscript p has been deleted from claim 1, therefore claim 25, which refers to subscript p, is improper dependent as it lacks antecedent basis in claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the sake of compact prosecution, the term as “p” has been interpreted as “p’”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-10, 12-15, 19 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (“Olesen”, US 2012/0270900) in view of Burke et al. (“Burke”, US 2017/0247412).
Olesen teaches treating or alleviating symptoms of cancer in a subject comprises (a) determining the level of nicotinic acid phosphoribosyltransferase (NAPRT) in subject, and (b) if the determined level of NAPRT is: lower than a predetermined threshold value, then (b1) treating the subject sequentially or simultaneous with nicotinamide phosphoribosyltransferase inhibitor (NAMPRTi, also NAMPTi), and nicotinic acid or its precursor or prodrug; or greater than or equal to to a predetermined threshold value, then (b2) treating the subject with NAMPTi in absence of sequential or simultaneous treatment with or its precursor or prodrug (e.g., abstract).
The NAMPT inhibitors (see, e.g., pages 4-6) include 

    PNG
    media_image2.png
    114
    509
    media_image2.png
    Greyscale

NAMPT inhibitors are suitable for use in the treatment of cancer and other diseases known in the art (e.g., page 4).
Olesen does not expressly teach making a Ligand Drug Conjugate (LDC) compound
Burke teaches compounds and compositions in which a quaternized drug unit is linked to a targeting ligand unit from which a tertiary amine-containing drug is released at the targeted site of action. Methods for treating diseases characterized by the targeted abnormal cells are also disclosed (e.g., abstract).
Classes of tertiary-amine containing drugs released from an LDC of Burke include, for example but without limitation compounds having a tertiary amine functional group that are useful in the treatment of cancer or an autoimmune disease. Those compounds include microtubule disrupting agents, DNA minor groove binding agents, DNA replication inhibitors, DNA alkylating agents, chemotherapy sensitizers and topoisomerase inhibitors such as tubulysins, auristatins, phenazine dimers, certain multiple drug resistant (MDR) inhibitors and nicotinamide phosphoribosyl-transferase 
(NAMPT) inhibitors (e.g., [0161]). The moiety taught by Burke comprises all the components claimed in the instant DLC except for the specific NAMPT inhibitor APO866/FK866 (see, e.g., page 203)

    PNG
    media_image3.png
    175
    210
    media_image3.png
    Greyscale

It would have been obvious to use a tertiary amine taught by Olesen, such as APO866/FK866:
    PNG
    media_image2.png
    114
    509
    media_image2.png
    Greyscale
in the method of Burke to obtain the instantly claimed DLC:

    PNG
    media_image1.png
    359
    957
    media_image1.png
    Greyscale


One of ordinary skill in the art would have been motivated to do so at the time of the effective filing date because Burke teaches compounds and compositions in which a quaternized drug unit is linked to a targeting ligand unit from which a tertiary amine-containing drug (such as APO866/FK866) is released at the targeted site of action. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that Classes of tertiary-amine containing drugs released from an LDC of Burke include, for example but without limitation compounds having a tertiary amine functional group that are useful in the treatment of cancer or an autoimmune disease. Those compounds include microtubule disrupting agents, DNA minor groove binding agents, DNA replication inhibitors, DNA alkylating agents, chemotherapy sensitizers and topoisomerase inhibitors such as tubulysins, auristatins, phenazine dimers, certain multiple drug resistant (MDR) inhibitors and nicotinamide phosphoribosyl-transferase (NAMPT) inhibitors (e.g., [0161]). With respect to the stereochemistry of the sugar, it is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (MPEP 2144.09). The limitations of claims 1, 3, 5-10, 12-15, 19 and 23-26 are met by the conjugate obtained from the teachings of Olesen and Burke as above wherein p’ is 1-24 (e.g., page 207 of Burke). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). The wherein clause of claim 24 is taught by Burke, e.g., in paragraph [0094] which teaches some aspects an antibody selectively and specifically binds to an epitope on hyper-proliferating cells or hyper-stimulated mammalian cells (i.e., abnormal cells), wherein the epitope is preferentially displayed by or is more characteristic the abnormal cells in contrast to normal cells, or is preferentially displayed by or is more characteristic of normal cells in the vicinity of abnormal cells in contrast to normal cells not localized to the abnormal cells. In those aspects the mammalian cells are typically human cells. The limitation of claim 25 has been interpreted as p’ instead of p (as explained in the 112(d) rejection above) and is met, e.g., by claim 64, page 207 of Burke, wherein p and p’ are selected from 1 to 24. The limitation of claim 26 is taught, e.g., in paragraph [0109]: “[i]n other aspects the nucleophile is a sulfhydryl group of a cysteine residue introduced by genetic engineering or from chemical reduction of an interchain disulfide of an antibody” (e.g., [0109]). The limitation of claim 27 “where the antibody is a humanized or chimeric monoclonal antibody” is taught, e.g., in [0093] of Burke. With regards to the limitation of claim 28, “comprising at least one, two, or three pharmaceutically acceptable excipients”, such limitation is taught, e.g., in [0212] wherein "[c]arrier" as the term refers to a diluent, adjuvant or excipient, with which a compound is administered. Such pharmaceutical carriers can be liquids, such as water and oils, including those of petroleum, animal, vegetable or synthetic origin, such as peanut oil, soybean oil, mineral oil, sesame oil. The carriers can be saline, gum acacia, gelatin, starch paste, talc, keratin, colloidal silica, urea. Suitable pharmaceutical carriers also include excipients such as starch, glucose, lactose, sucrose, gelatin, malt, rice, flour, chalk, silica gel, sodium stearate, glycerol monostearate, talc, sodium chloride, dried skim milk, glycerol, propylene, glycol, water, and ethanol. According to Burke the compositions, if desired, can also contain minor amounts of wetting or emulsifying agents, or pH buffering agents. Water is an exemplary carrier when the compounds are administered intravenously. Saline solutions and aqueous dextrose and glycerol solutions can also be employed as liquid carriers, particularly for injectable solutions, reading upon the wherein clause “wherein one of the excipients is a liquid carrier so that the formulation is a liquid suitable for intravenous injection to a subject in need thereof”. Burke at [0209] teaches the term "therapeutically effective amount" refers to an amount of a drug effective to treat a disease or disorder in a mammal. In the case of cancer, the therapeutically effective amount of the drug may reduce the number of cancer cells; reduce the tumor size; inhibit (i.e., slow to some extent and preferably stop) cancer cell infiltration into peripheral organs; inhibit (i.e., slow to some extent and preferably stop) tumor metastasis; inhibit, to some extent, tumor growth; and/or relieve to some extent one or more of the symptoms associated with the cancer. To the extent the drug may inhibit growth and/or kill existing cancer cells, it may be cytostatic and/or cytotoxic. For cancer therapy, efficacy can, for example, be measured by assessing the time to disease progression (TTP) and/or determining the response rate (RR) (reading upon the wherein clause “wherein the Ligand Drug Conjugate compound is present in an effective amount for treatment of a hyperproliferative disease or condition”). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-10, 12-15, 19 and 23-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6-14, 16-26, 28, 31-45 of copending Application No. 16/608,748 (corresponding to US 20200197524, IDS dated 3/29/2021) in view of Olesen et al. (“Olesen”, US 2012/0270900) and Burke et al. (“Burke”, US 2017/0247412).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application ‘748 comprise overlapping subject matter.
The claims of application ‘748 are drawn to a conjugate of formula 1:
    PNG
    media_image4.png
    271
    569
    media_image4.png
    Greyscale

wherein the substituents are defined analogously to the instant claims. Some claims of Application ‘748 comprise embodiments wherein the NAMPT is attached via the opposite side than the instantly claimed species, see below:
    PNG
    media_image5.png
    349
    812
    media_image5.png
    Greyscale

Olesen and Burke are relied upon as above.
It would have been obvious to attached the NAMPT inhibitor via any potential linking point. One of ordinary skill in the art would have been motivated to do so to explore the stability of the conjugates and their therapeutic options including ways of administration. One of ordinary skill in the art would have had a reasonable expectation of success because prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. (MPEP 2144.09)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 28 at line 10 is missing “is” after the word “excipients” and thus is objected to.  Appropriate correction is required.
Conclusion
	No claim is allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                              /Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 07/2022